Order filed August 20, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00378-CR
                                   ____________

                       ORLANDO SALINAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1313253

                                     ORDER

      This court’s opinion in Salinas v. State, 426 S.W.3d 318 (Tex. App.—
Houston [14th Dist.] 2014), was reversed and remanded by the Texas Court of
Criminal Appeals in Salinas v. State, PD-0419-14, 2015 WL 3988955 (Tex. Crim.
App. July 1, 2015), and mandate has issued.

      The court directs the parties to file any supplemental briefing on or before
twenty days from the date of this order. The court specifically requests the parties
to address the application of Peraza v. State, PD-0100-15, 2015 WL 3988926
(Tex. Crim. App. July 1, 2015), to this case.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.